Melo v Byrns (2017 NY Slip Op 03741)





Melo v Byrns


2017 NY Slip Op 03741


Decided on May 10, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2015-06557
 (Index No. 1976/13)

[*1]Vincent Melo, et al., appellants,
vHoward Byrns, respondent.


Justin S. White, Williamsville, NY, for appellants.
Devitt Spellman Barrett, LLP, Smithtown, NY (John M. Denby of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Murphy, J.), dated May 18, 2015, which, upon a jury verdict, is in favor of the defendant and against them, dismissing the complaint.
ORDERED that the judgment is affirmed, with costs.
Contrary to the defendant's contention, the plaintiffs' appendix is sufficient for the purpose of reviewing the issue raised by them on the instant appeal (see 22 NYCRR 670.10.2[c][1]; CPLR 5528[a][5]; Washington Mut. Bank v Wade, 119 AD3d 930, 931). Accordingly, we decline to dismiss the appeal.
However, contrary to the plaintiffs' contention, the Supreme Court's response to the subject jury note was proper and stated the law as applicable to the particular facts at issue (see Green v Downs, 27 NY2d 205, 208; Rowe v New York City Tr. Auth., 295 AD2d 333, 334; Kravis v Horn, 254 AD2d 462, 463; Martino v Triangle Rubber Co., 249 AD2d 454, 455; see generally PJI 1:40).
RIVERA, J.P., HALL, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court